Citation Nr: 1041044	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  10-00 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 
2007 Board decision which determined that CUE was not made in a 
December 1958 rating decision that denied service connection for 
tinea versicolor.  


REPRESENTATION

Appellant represented by:	Allied Veterans Organization


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel
INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1958.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a December 1958 rating decision, the New York RO denied 
entitlement to service connection for a skin condition showed to 
include dermatophytosis of the chest, poison ivy, and tinea 
versicolor.  The Veteran did not appeal the RO's determination 
and the December 1958 rating decision became final.  

2.  In an August 2007 decision, the Board determined that clear 
and unmistakable error (CUE) was not made in the December 1958 
rating decision.  

3.  The Veteran has failed to establish, without debate, that the 
correct facts, as they were known at the time of the December 
1958 rating decision and August 2007 Board decision, were not 
before the Board or that the Board ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing at 
that time.


CONCLUSIONS OF LAW

1.  The December 1958 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2009); 38 U.S.C.A. §§ 20.302, 20.1103 
(2009).

2.  The August 2007 Board decision is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2009); 38 U.S.C.A. §§ 20.302, 20.1103 (2009).

3.  Clear and unmistakable error in the August 2007 Board 
decision has not been established.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.105(a) (2009); Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that, in a rating decision dated 
December 1958, the New York RO denied entitlement to service 
connection for a skin condition showed to include dermatophytosis 
of the chest, poison ivy, and tinea versicolor.  The Veteran was 
notified of the RO's determination but he did not appeal the 
December 1958 rating decision and it became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  

In January 2004, the Veteran submitted a new claim seeking 
service connection for tinea versicolor.  While his claim was 
initially denied in a July 2004 rating decision, the Sioux Falls 
RO issued a rating decision, dated June 2006, which granted 
service connection for tinea versicolor, effective January 6, 
2004.  

The Veteran has disagreed with the effective date assigned for 
the grant of service connection for tinea versicolor and he has 
attempted to establish that clear and unmistakable error (CUE) 
was made in the December 1958 rating decision that denied service 
connection for a skin condition.  However, in August 2007, after 
adjudication of these issues at the RO level, the Board 
determined that CUE was not made in the December 1958 rating 
decision and that an effective date earlier than January 2004 was 
not warranted for the grant of service connection for tinea 
versicolor.  

The Veteran is now attempting to establish that CUE was made in 
the August 2007 Board decision which determined that CUE was not 
made in the December 1958 rating decision.  

The Court of Appeals for Veterans Claims (hereinafter "the 
Court") has delineated a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question, and not on subsequent determinations of record.  
Damrel, supra.

The Court has indicated that clear and unmistakable error is a 
very specific and a rare kind of error.  It is the kind of error 
of fact or of law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Thus, even where the presence of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

The essence of a claim of clear and unmistakable error is that it 
is a collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo, supra.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on clear and unmistakable error has a 
much heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with how 
the RO evaluated the facts is inadequate to raise a claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged error 
is, and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the alleged 
error.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996), citing to Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or evaluated 
cannot constitute CUE, and the allegation of CUE must 
specifically state what error occurred and how the outcome would 
have been manifestly different.  Similarly, broad-brush 
allegations of failure to follow the regulations or failure to 
give due process, or any other general, non- specific claim of 
error cannot satisfy the stringent pleading requirements for the 
assertion of CUE.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 44-45.

Turning to the merits of this claim, the Veteran has asserted 
that the correct facts were not known at the time of the August 
2007 Board decision because evidence and facts that were in the 
possession and control of the RO were not forwarded to the Board.  
In this context, the Veteran has asserted that, after the August 
2007 decision, he received evidence which shows he received 
treatment for a skin disability in April 1956 and November 1957.  
The Veteran argues that the April 1956 records show that he was 
hospitalized for 10 days for poison ivy, which is very unusual 
given the disability.  He also argues that the November 1957 
record documents continued treatment for a skin disability, which 
shows that his skin disability never resolved without residuals.  

The Veteran has argued that, because none of the previous 
decisions have acknowledged the evidence showing treatment in 
April 1956 and November 1957, the correct facts were not known 
and that this evidence would manifestly change the outcome of the 
decisions.  

At the outset, the Board notes that, at the time of the August 
2007 Board decision, the evidentiary record contained treatment 
records from April 1956, which showed the Veteran was 
hospitalized for several days for treatment of poison ivy, and 
November 1957, which showed that he received treatment for 
vitiligo that was spreading.  Therefore, the Veteran's assertion 
that this evidence was not included in the record at the time of 
the August 2007 Board decision is without merit.  

Review of the record reveals that the April 1956 and November 
1957 treatment records were not included in the record at the 
time of the December 1958 rating decision; nevertheless, for 
reasons discussed below, the Board finds that the correct facts 
were known at the time of the December 1958 rating decision and 
August 2007 Board decision.  

The record reveals that, in determining that CUE was not made in 
the December 1958 rating decision, the Board noted that the 
service connection claim was denied because the RO determined 
that the skin condition that was treated in service resolved 
without evidence of any residual disability.  The Board noted 
that, in making this determination, the RO referred to evidence 
showing the Veteran received treatment for tinea versicolor in 
October 1957 but that his separation examination did not reveal 
any skin abnormality.  The Board also noted that, at the time of 
the December 1958 rating decision, there was no evidence of 
ongoing treatment for tinea versicolor following service, as the 
record contained a statement from the Veteran, dated November 
1958, wherein he denied receiving treatment since discharge from 
service.  

Simply stated, the Veteran's own statement in November 1958 
provides evidence against a finding that the prior Board decision 
was "unmistakably" wrong. 

In denying the Veteran's CUE claim, the Board also noted that the 
record contained medical evidence showing treatment for a skin 
disability following service but, because that evidence was not 
of record at the time of the December 1958 rating decision, it 
could not be a basis for asserting CUE in that decision.  

In sum, the Board, in its August 2007 decision, determined that, 
because there was no evidence of record at the time of the 
December 1958 rating decision which showed the Veteran suffered a 
skin condition after discharge, there was no error of fact, as 
there was no showing that the correct facts were not before the 
adjudicator, no showing that the RO failed to acknowledge the 
facts, and no error of law in the December 1958 rating decision.  

The Board notes that the August 2007 Board decision did not 
specifically address the evidence of record which documented 
treatment the Veteran received for a skin disability in April 
1956 and November 1957.  However, it is important for the Veteran 
to understand that the Board denied the Veteran's CUE claim, not 
because there was no evidence of treatment in service, but 
because the evidence of record at the time of the December 1958 
rating decision supported the RO's finding that there was no 
evidence of a chronic skin disability following service.  The 
August 2007 Board decision noted that, at the time of the 
December 1958 rating decision, the evidentiary record contained 
evidence of in-service treatment for a skin disability (in 
effect, the Board had conceded the fact that the Veteran had 
treatment in service for this problem, but found that he did not 
have a chronic skin disability as the result of this disability); 
therefore, the Board finds that the correct facts that existed at 
the time of the December 1958 rating decision were known at the 
time of the August 2007 Board decision.  

In this regard, the Board notes that, despite the evidence of in-
service treatment, the August 2007 Board decision also noted that 
there was no evidence of a skin abnormality at separation from 
service and no other evidence of ongoing treatment for tinea 
versicolor following service, evidence which indicates that it 
cannot be said that the prior decision was undebatably wrong (the 
separation examination alone provides evidence against such a 
finding as it provides a reasonable basis for a finding that the 
Veteran did not have a chronic skin problem following service).  

The treatment records from April 1956 and November 1957 do not 
provide any evidence or information that establishes the Veteran 
manifested a skin disability at separation from service or 
following service.  Therefore, the Board finds this evidence 
would not manifestly change the outcome of the Board's August 
2007 decision.  

In addition, the Board finds there is no indication that the 
August 2007 Board decision ignored or improperly applied the laws 
and regulations that existed at the time of the decision.  
Indeed, review of the record reveals that the Board considered 
the evidence that was included in the record at the time of the 
December 1958 rating decision and determined that, given the lack 
of evidence showing a skin condition after discharge from 
service, there was no error of fact or law made in the decision 
to deny service connection for a skin condition.  In this 
context, the Board notes that service connection has always 
required evidence of an in-service event, evidence of a current 
disability, and evidence of a nexus between the current 
disability and service.  See 38 C.F.R. § 3.303.  

It appears that the Veteran's primary contention is that the 
April 1956 and November 1957 treatment records were not properly 
weighed or evaluated by the Board, which is inadequate to support 
a finding of CUE.  A valid claim of CUE requires more than a 
disagreement as to how the facts were weighed or evaluated.  See 
Crippen v. Brown, 9 Vet. App. 412 (1996).  In this case, the 
Board applied the facts, as they were known at the time of the 
December 1958 rating decision, to the laws and regulations that 
existed during that time and, as such, the Board finds that the 
August 2007 Board decision was adequately supported by the 
evidence then of record and were not undebatably erroneous.

In summary, and based on the foregoing, the Board finds the 
Veteran has failed to establish, without debate, that the correct 
facts, as they were known at the time of the December 1958 rating 
decision, were not before the Board in August 2007 or that the 
Board ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at that time.  The Board also 
finds the Veteran has failed to establish that, but for any such 
alleged error, that the outcome of the August 2007 Board decision 
would have been different.  Given the foregoing, the Board must 
conclude that clear and unmistakable error in the August 2007 
Board decision has not been established.  See 38 C.F.R. § 
3.105(a); Luallen, 8 Vet. App. at 95; Fugo, 6 Vet. App. at 43-44.  
Accordingly, the Veteran's claim must fail.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).

In this case, VCAA notice is not required because the issue 
presented involves a motion for review of a prior final decision 
on the basis of clear and unmistakable error (CUE).  See Livesay 
v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

ORDER

Clear and unmistakable error (CUE) was not made in an August 2007 
Board decision.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


